DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to “RCE Submission Pursuant to 37 CFR § 1.114” filed February 15, 2022 (“Reply”).  Applicant has amended Claims 1, 12, and 18.  No claims are added or canceled.  As amended, Claims 1-20 are presented for examination.
In Office action mailed October 15, 2021 (“Office Action”):
Claims 1, 5-7, 10-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over the Wolf et al. (US 2013/0046849 A1 “Wolf”) in view of Yao et al. (US 10,028,011 B2 “Yao”).
Claims 2, 3, 4, 13, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wolf and Yao in view of Hasek (US 8,990,869 B2 of Record).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wolf and Yao in view of “What Does it Mean to Hydrate an Object” from stackoverflow.com (“Stackoverflow”).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.


Response to Arguments
Applicant’s arguments (see Reply Pages 7-11) have been fully considered, but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over the Wolf et al. (US 2013/0046849 A1 “Wolf”) in view of Yao et al. (US 10,028,011 B2 “Yao”) in view of Walker (US 2015/0256903 A1).
In regards to Claim 1, Wolf teaches a system (generally shown in Fig. 2, as described in [0095]) comprising:
a processor (operations of Manager 214, as described in [0095]; with further reference to Processor 604 of Fig. 6, as described in [0141]); and
a memory that stores executable instructions that (Storage 610 of Fig. 6, as described in [0141]; with further reference to one or more software routines, as described in [0095]), when executed by the processor, facilitate performance of operations, the operations comprising:
receiving a request for an identified data item (receive a request for first content at Step 302 of Fig. 3, as described in [0122]); and
in response to the request:
obtaining the identified data item (provide first content at Step 402 of Fig. 4, as described in [0126]);
accessing expansion rule data based on the identified data item (background content selected based on factors including channel sequence, favorites list, viewing history and/or relevance, as described in [0104,0129]);
determining from the expansion rule data that the identified data item is associated with expanded data items (request for third content potentially among the cached content at Step 414, as described in [0131]);
obtaining the expanded data item (third content provided at Step 422, as described in [0133]); and
populating a cache with first data corresponding to the identified data item and second data corresponding to a subset of the expanded data item (cache populated with background content based on anticipated use, as described in [0134,0135]).
	However, Wolf does not explicitly demonstrate obtaining a subset of the expanded data items comprising a defined quantity of the expanded data items, where the defined quantity is customized based on an amount of memory in the client device that sent the request.
	In a similar field of invention, Yao teaches a method and system for predictive storage of broadcast content (Abstract).  Yao further discloses obtaining a subset of the expanded data items comprising a defined quantity of the expanded data items, where the defined quantity is customized based on an amount of memory in a device that sent the request (process of Fig. 3 including determining user device caching capacity at Block 340 and operations of Content Prediction System 220 for determining a quantity of files that User Device may cache based on the buffer size and the available storage, as described in 3:13-32, 7:40-59).
	Both Wolf and Yao teach similar techniques for selectively caching video content in order to facilitate client device request.  Yao further discloses a known technique for selectively caching content based on an amount of memory at the client device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content caching technique of Wolf to include the memory capacity technique of Yao in order to effectively limit the selection of predicted content (as Wolf suggest in 7:60-8:14).
	However, the combination does not explicitly demonstrate communicating with the client device to return the identified data item and the subset of the expanded data items for building a client graph on the client, the building comprising the populating the cache with the first data and the second data.
	In a similar field of invention, Walker teaches a method and system for providing supplemental content to a viewer of a content item (Abstract).  Walker further discloses communicating with the client device to return the identified data item and the subset of the expanded data items for building a client graph on the client, the building comprising populating the cache with the first data and the second data (process of Fig. 4 including Receive Primary Content at 402 and Detect Identifier of Supplemental Content Identifying Data at 404, as described in [0052]; with further reference to supplemental content identifying data located on storage local to Premises 102, as descried in [0059,0078] and supplemental content identifying data may include preferred supplemental content items, as described in [0061]).
	Each of Wolf, Yao, and Walker teach similar techniques for selectively caching content in order to facilitate a client device request.  Walker further discloses a known technique for building a cache of content items local to a client device.  It would have been obvious to one of ordinary skill in the art before the effective filing data of the invention to modify the content caching technique of Wolf and Yao to include the client caching technique of Walker in order to reduce the number of requests made to external servers (as Walker suggest in [0075]).
In regards to Claim 5, the combination of Wolf, Yao, and Walker teaches the system of claim 1, wherein the expanded data items comprise a first expanded data item, and wherein the operations further comprise obtaining a second expanded data item based on the first expanded data item, and populating the cache with third data corresponding to the second expanded data item (Wolf: obtaining an increased quality of second content matching that of the provided first content, as described in [0123]).
In regards to Claim 6, the combination of Wolf, Yao, and Walker teaches the system of claim 5, wherein the obtaining the second expanded data item based on the first expanded data item comprises evaluating expansion depth level information associated with the identified data item (Wolf: operations of Application 608 for dynamically performing a process of increasing resolution and quality of certain ones of the background streams, as described in [0154]).
In regards to Claim 7, the combination of Wolf, Yao, and Walker teaches the system of claim 1, wherein the determining from the expansion rule data that the identified data item is associated with the expanded data items comprises processing an identifier of the identified data item into a regular expression (Wolf: user profile including user’s preference, as described in [0106]), and
matching the regular expression against an array of regular expressions to locate the expansion rule data (Wolf: operations of Determination Application 608 for caching content the user is most likely to seek based on patterns of behavior at the client device, as described in [0152]).
In regards to Claim 10, the combination of Wolf, Yao, and Walker teaches the system of claim 1, wherein the identified data item corresponds to a user interface element representing selectable video content (Wolf: EPG providing a plurality of channels, as described in [0154]).
In regards to Claim 11, the combination of Wolf, Yao, and Walker teaches the system of claim 1, wherein the identified data item corresponds to a first user interface element representing a menu of selectable video content, and wherein the expanded data item corresponds to second user interface elements representing selectable video content associated with the menu (Wolf: Favorite Channels of EPG, as described in [0154]).

In regards to Claim 12, Wolf teaches a method (generally shown in Figs. 3-5, as introduced in [0121]), comprising:
receiving, by a system comprising a processor, a request for an identified data item corresponding to first provider data, the request associated with client-specific information of a client device that sent the request (receive a request for first content at Step 302 of Fig. 3, as described in [0122]; with further reference to selection criteria for background content, as described in [0104,0129]);
in response to the request for the identified data item,
obtaining first data corresponding to the identified data item from a cache (provide first content at Step 402 of Fig. 4, as described in [0126]);
determining, based on the client-specific information, that the identified data item is part of an expanded data item set (background content selected based on factors including channel sequence, favorites list, viewing history and/or relevance, as described in [0104,0129]);
obtaining second data comprising second provider data and corresponding to the expanded data item set (third content provided at Step 422, as described in [0133]; with further reference to Various Content Sources 202, as descried in [0080,0081]); and
returning the first data and the second data in response to the request (provide requested content and cache updated background content at Step 422, as described in [0133-0135]).
However, Wolf does not explicitly demonstrate obtaining second data corresponding to a subset of the expanded data item set, wherein the subset comprising a defined quantity of the expanded data items of the expanded data item set, and the defined quantity is customized based on an amount of memory in the client device that sent the request.
	In a similar field of invention, Yao teaches a method and system for predictive storage of broadcast content (Abstract).  Yao further discloses obtaining second data corresponding to a subset of the expanded data item set, wherein the subset comprising a defined quantity of the expanded data items of the expanded data item set, and the defined quantity is customized based on an amount of memory in a device that sent the request (process of Fig. 3 including determining user device caching capacity at Block 340 and operations of Content Prediction System 220 for determining a quantity of files that User Device may cache based on the buffer size and the available storage, as described in 3:13-32, 7:40-59).
	Both Wolf and Yao teach similar techniques for selectively caching video content in order to facilitate client device request.  Yao further discloses a known technique for selectively caching content based on an amount of memory at the client device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content caching technique of Wolf to include the memory capacity technique of Yao in order to effectively limit the selection of predicted content (as Wolf suggest in 7:60-8:14).
	However, the combination does not explicitly demonstrate the returning the first data and the second data for the client device to build a client graph based on the first data and the second data.
In a similar field of invention, Walker teaches a method and system for providing supplemental content to a viewer of a content item (Abstract).  Walker further discloses returning the first data and the second data for the client device to build a client graph based on the first data and the second data (process of Fig. 4 including Receive Primary Content at 402 and Detect Identifier of Supplemental Content Identifying Data at 404, as described in [0052]; with further reference to supplemental content identifying data located on storage local to Premises 102, as descried in [0059,0078]).
Each of Wolf, Yao, and Walker teach similar techniques for selectively caching content in order to facilitate a client device request.  Walker further discloses a known technique for building a cache of content items local to a client device.  It would have been obvious to one of ordinary skill in the art before the effective filing data of the invention to modify the content caching technique of Wolf and Yao to include the client caching technique of Walker in order to reduce the number of requests made to external servers (as Walker suggest in [0075]).
In regards to Claim 16, the combination of Wolf, Yao, and Walker teaches the method of claim 12, wherein the obtaining the second data corresponding to the subset of the expanded data item set comprises accessing the second data from the cache (Wolf: providing background content from cache at Step 422, as described in [0133]).
In regards to Claim 17, the combination of Wolf, Yao, and Walker teaches the method of claim 12, wherein the returning the second data in response to the request comprises returning the second data in an unparsed state (Wolf: lower quality content provided as background content, as described in [0133]).

In regards to Claim 18, Wolf teaches a non-transitory computer-readable medium having machine-executable instructions stored thereon (Storage 610 of Fig. 6, as described in [0141]; with further reference to one or more software routines, as described in [0095]) that when executed by a processor (operations of Manager 214, as described in [0095]; with further reference to Processor 604 of Fig. 6, as described in [0141]) perform operations, the operations comprising:
receiving a request for an identified data item corresponding to a first user interface element that represents first selectable video content (receive a request for first content at Step 302 of Fig. 3, as described in [0122]); and
in response to the request for the identified data item,
accessing a rule set corresponding to the identified data item (background content selected based on factors including channel sequence, favorites list, viewing history and/or relevance, as described in [0104,0129]);
determining from the rule set that the identified data item is associated with expanded data items corresponding to second user interface elements that represent second selectable video content (request for third content potentially among the cached content at Step 414, as described in [0131]);
obtaining first data corresponding to the first identified data item and second data corresponding to the second data item (background content selected based on factors including channel sequence, favorites list, viewing history and/or relevance, as described in [0104,0129]); and
returning a response, the response comprising the first data and the second data (provide requested content and cache updated background content at Step 422, as described in [0133-0135]).
However, Wolf does not explicitly demonstrate obtaining first data corresponding to the identified data item and second data corresponding to a subset of the expanded data items, wherein the subset comprises a defined quantity of the expanded data items, and the defined quantity is customized based on an amount of memory in a device that sent the request.
	In a similar field of invention, Yao teaches a method and system for predictive storage of broadcast content (Abstract).  Yao further discloses obtaining first data corresponding to the identified data item and second data corresponding to a subset of the expanded data items, wherein the subset comprises a defined quantity of the expanded data items, and the defined quantity is customized based on an amount of memory in a device that sent the request (process of Fig. 3 including determining user device caching capacity at Block 340 and operations of Content Prediction System 220 for determining a quantity of files that User Device may cache based on the buffer size and the available storage, as described in 3:13-32, 7:40-59).
	Both Wolf and Yao teach similar techniques for selectively caching video content in order to facilitate client device request.  Yao further discloses a known technique for selectively caching content based on an amount of memory at the client device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content caching technique of Wolf to include the memory capacity technique of Yao in order to effectively limit the selection of predicted content (as Wolf suggest in 7:60-8:14).
	However, the combination does not explicitly demonstrate the returning the response comprising the first data and the second data for use in building a client graph on the device.
	In a similar field of invention, Walker teaches a method and system for providing supplemental content to a viewer of a content item (Abstract).  Walker further discloses returning the response comprising the first data and the second data for use in building a client graph on the device (process of Fig. 4 including Receive Primary Content at 402 and Detect Identifier of Supplemental Content Identifying Data at 404, as described in [0052]; with further reference to supplemental content identifying data located on storage local to Premises 102, as descried in [0059,0078]).
	Each of Wolf, Yao, and Walker teach similar techniques for selectively caching content in order to facilitate a client device request.  Walker further discloses a known technique for building a cache of content items local to a client device.  It would have been obvious to one of ordinary skill in the art before the effective filing data of the invention to modify the content caching technique of Wolf and Yao to include the client caching technique of Walker in order to reduce the number of requests made to external servers (as Walker suggest in [0075]).
In regards to Claim 19, the combination of Wolf, Yao, and Walker teaches the non-transitory computer-readable medium of claim 18, wherein the returning the second data in response to the request comprises returning the second data in an unparsed state (Wolf: lower quality content provided as background content, as described in [0133]).


Claims 2, 3, 4, 13, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wolf, Yao, and Walker in view of Hasek (US 8,990,869 B2 of Record).
In regards to Claim 2, the combination of Wolf and Yao teaches the system of claim 1, but does not explicitly demonstrate wherein the request is associated with device type information, and wherein the operations further comprise formatting the first data based on the device type information and formatting the second data based on the device type information prior to populating the cache with the first data and the second data.
In a similar field of invention, Hasek teaches a method and apparatus for selectively caching video content (Abstract).  Hasek further discloses wherein the request is associated with device type information, and wherein the operations further comprise formatting the first data based on the device type information and formatting the second data based on the device type information prior to populating the cache with the first data and the second data (process of Fig. 3A including transforming content at Step 318 and caching transformed content at Step 322, as described in 23:1-30; with further reference to codec types or other capabilities of the CPE, as described in 23:54-67 and Col. 13:17-28).
	Both Wolf and Hasek teach similar technique for selectively caching video content in order to facilitate client device request.  Hasek further discloses a known technique for formatting cached data based on client device criteria.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content caching technique of Wolf to include the formatting technique of Hasek in order to maximize network efficiency (as Hasek suggest in 1:61-67).
In regards to Claim 3, the combination of Wolf, Yao, and Walker teaches the system of claim 1, but does not explicitly demonstrate wherein the request is associated with software version information, and wherein the operations further comprise formatting the first data based on the software version information and formatting the second data based on the software version information prior to populating the cache with the first data and the second data.
In a similar field of invention, Hasek teaches a method and apparatus for selectively caching video content (Abstract).  Hasek further discloses wherein the request is associated with software version information, and wherein the operations further comprise formatting the first data based on the software version information and formatting the second data based on the software version information prior to populating the cache with the first data and the second data (process of Fig. 3A including transforming content at Step 318 and caching transformed content at Step 322, as described in 23:1-30; with further reference to codec types or other capabilities of the CPE, as described in 23:54-67 and Col. 13:17-28).
Both Wolf and Hasek teach similar technique for selectively caching video content in order to facilitate client device request.  Hasek further discloses a known technique for formatting cached data based on client device criteria.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content caching technique of Wolf to include the formatting technique of Hasek in order to maximize network efficiency (as Hasek suggest in 1:61-67).
In regards to Claim 4, the combination of Wolf, Yao, and Walker teaches the system of claim 1, but does not explicitly demonstrate wherein the request is associated with device type information and software version information, and wherein the operations further comprise formatting the first data based on the device type information and the software version information prior to populating the cache with the first data, and formatting the second data based on the device type information and the software version information prior to populating the cache with the second data.
In a similar field of invention, Hasek teaches a method and apparatus for selectively caching video content (Abstract).  Hasek further discloses wherein the request is associated with device type information and software version information, and wherein the operations further comprise formatting the first data based on the device type information and the software version information prior to populating the cache with the first data, and formatting the second data based on the device type information and the software version information prior to populating the cache with the second data (process of Fig. 3A including transforming content at Step 318 and caching transformed content at Step 322, as described in 23:1-30; with further reference to codec types or other capabilities of the CPE, as described in 23:54-67 and Col. 13:17-28).
	Both Wolf and Hasek teach similar technique for selectively caching video content in order to facilitate client device request.  Hasek further discloses a known technique for formatting cached data based on client device criteria.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content caching technique of Wolf to include the formatting technique of Hasek in order to maximize network efficiency (as Hasek suggest in 1:61-67).

In regards to Claim 13, the combination of Wolf, Yao, and Walker teaches the method of claim 12, but does not explicitly demonstrate wherein the client-specific information comprises device type information, and wherein the determining, based on the client-specific information, that the identified data item is part of the expanded data item set comprises accessing expansion rule data based on an identifier of the identified data item and the device type information.
In a similar field of invention, Hasek teaches a method and apparatus for selectively caching video content (Abstract).  Hasek further discloses wherein the client-specific information comprises device type information, and wherein the determining, based on the client-specific information, that the identified data item is part of the expanded data item set comprises accessing expansion rule data based on an identifier of the identified data item and the device type information (process of Fig. 3A including transforming content at Step 318 and caching transformed content at Step 322, as described in 23:1-30; with further reference to codec types or other capabilities of the CPE, as described in 23:54-67 and Col. 13:17-28).
Both Wolf and Hasek teach similar technique for selectively caching video content in order to facilitate client device request.  Hasek further discloses a known technique for formatting cached data based on client device criteria.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content caching technique of Wolf to include the formatting technique of Hasek in order to maximize network efficiency (as Hasek suggest in 1:61-67).
In regards to Claim 14, the combination of Wolf, Yao, and Walker teaches the method of claim 12, but does not explicitly demonstrate wherein the client-specific information comprises software version information, and wherein the determining, based on the client-specific information, that the identified data item is part of the expanded data item set comprises accessing expansion rule data based on an identifier of the identified data item and the software version information.
In a similar field of invention, Hasek teaches a method and apparatus for selectively caching video content (Abstract).  Hasek further discloses wherein the client-specific information comprises software version information, and wherein the determining, based on the client-specific information, that the identified data item is part of the expanded data item set comprises accessing expansion rule data based on an identifier of the identified data item and the software version information (process of Fig. 3A including transforming content at Step 318 and caching transformed content at Step 322, as described in 23:1-30; with further reference to codec types or other capabilities of the CPE, as described in 23:54-67 and Col. 13:17-28).
Both Wolf and Hasek teach similar technique for selectively caching video content in order to facilitate client device request.  Hasek further discloses a known technique for formatting cached data based on client device criteria.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content caching technique of Wolf to include the formatting technique of Hasek in order to maximize network efficiency (as Hasek suggest in 1:61-67).
In regards to Claim 15, the combination of Wolf, Yao, and Walker teaches the method of claim 12, but does not explicitly demonstrate wherein the client-specific information comprises device type information and software version information, and wherein the determining, based on the client-specific information, that the identified data item is part of the expanded data item set comprises accessing expansion rule data based on an identifier of the identified data item, the device type information and the software version information.
In a similar field of invention, Hasek teaches a method and apparatus for selectively caching video content (Abstract).  Hasek further discloses wherein the client-specific information comprises device type information and software version information, and wherein the determining, based on the client-specific information, that the identified data item is part of the expanded data item set comprises accessing expansion rule data based on an identifier of the identified data item, the device type information and the software version information (process of Fig. 3A including transforming content at Step 318 and caching transformed content at Step 322, as described in 23:1-30; with further reference to codec types or other capabilities of the CPE, as described in 23:54-67 and Col. 13:17-28).

In regards to Claim 20, the combination of Wolf, Yao, and Walker teaches the non-transitory computer-readable medium of claim 18, but does not explicitly demonstrate wherein the request is associated with device type information and software version information, and wherein the accessing the rule set corresponding to the identified data item comprises locating the rule set based on an identifier of the identified data item, the device type information and the software version information.
In a similar field of invention, Hasek teaches a method and apparatus for selectively caching video content (Abstract).  Hasek further discloses wherein the request is associated with device type information and software version information, and wherein the accessing the rule set corresponding to the identified data item comprises locating the rule set based on an identifier of the identified data item, the device type information and the software version information (process of Fig. 3A including transforming content at Step 318 and caching transformed content at Step 322, as described in 23:1-30; with further reference to codec types or other capabilities of the CPE, as described in 23:54-67 and Col. 13:17-28).
Both Wolf and Hasek teach similar technique for selectively caching video content in order to facilitate client device request.  Hasek further discloses a known technique for formatting cached data based on client device criteria.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content caching technique of Wolf to include the formatting technique of Hasek in order to maximize network efficiency (as Hasek suggest in 1:61-67).


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wolf, Yao, and Walker in view of “What Does it Mean to Hydrate an Object” from stackoverflow.com (“Stackoverflow”).
In regards to Claims 8 and 9, the combination of Wolf, Yao, and Walker teaches the system of claim 1, but does not explicitly demonstrate wherein the populating the cache with the second data corresponding to the subset of the expanded data items comprises populating the cache with the second data in a partially hydrated state and populating the cache with the second data in a dehydrated state.
In a similar filed of invention, Stackoverflow discloses wherein the populating the cache with the second data corresponding to the expanded data item comprises populating the cache with the second data in a partially hydrated state and populating the cache with the second data in a dehydrated state (processing data within a database using Hydration to fill or partially fill an object with data and processing data within a database that is not hydrated when instantiated, as answered by Erick Robertson Dec 26 ’13 at the bottom of Page 3).
	Both Wolf and Stackoverflow teach similar technique for managing data within a database.  Stackoverflow further demonstrates the known use of partially hydrated and dehydrated data states in a database.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data management technique of Wolf to include the data hydration technique of Stackoverflow in order to effectively manage bandwidth and CPU cycles (as Erick Robertson suggest on Page 3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426